Citation Nr: 0838693	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-35 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
major depressive disorder, to include as secondary to a 
service-connected right knee disorder.  

3.  Entitlement to service connection for erectile 
dysfunction.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from December 1970 through 
June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002 & Supp. 2008), provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This assistance 
specifically includes obtaining all relevant Social Security 
Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002 & Supp. 2008).  See also  Murincsak v. Derwinski, 
2 Vet. App. 363 (1993). 

Correspondence dated in May 2005 shows that the veteran was 
awarded SSA disability benefits effective September 2005.  To 
date, however, neither the SSA decision nor any medical 
records underlying the veteran's SSA disability benefits 
award have been obtained by the RO.  Thus, on remand, the RO 
should obtain these records.

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Veterans Court) issued 
a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established additional requirements with respect to the 
content of VA notice for claims to reopen.  The Veterans 
Court held in Kent that the VCAA requires VA to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence and 
information would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Veterans 
Court further held in Kent that the failure to provide notice 
of what constitutes material evidence in this context would 
generally be the type of error that has the natural effect of 
producing prejudice because it would constitute a failure to 
provide a claimant notice of a key element of what it takes 
to substantiate a claim to reopen.

The RO previously denied a claim for service connection for 
PTSD in a September 1991 rating decision.  This decision was 
not appealed and became final.  Therefore, in order to reopen 
this claim, the veteran must submit new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  Unfortunately, because the 
RO did not develop the veteran's PTSD claim as one requiring 
the submission of new and material evidence, the notice 
requirements in Kent were not met in this case.  On remand, 
the veteran should be provided with VCAA notice that complies 
with Kent.    

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the veteran's current 
mailing address of record, review the 
claims file and ensure that all notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the veteran's 
application to reopen a previously denied 
claim of service connection for PTSD.  A 
copy of the notice letter should be 
included in the claims file.

2.  Contact the Social Security 
Administration (SSA) and request any 
administrative decisions and all medical 
records used in adjudicating the veteran's 
September 2005 SSA disability benefits 
award.  A copy of any response(s) from 
SSA, to include a negative reply, should 
be included in the claims file.  All 
records provided by SSA also should be 
associated with the claims file.  

3.  Then, readjudicate the veteran's 
application to reopen previously denied 
claims for PTSD and for major depressive 
disorder, to include as secondary to a 
service-connected right knee disorder, and 
the claim of service connection for 
erectile dysfunction.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

